FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                              March 15, 2017
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                               No. 16-6310
v.                                                  (D.C. Nos. 5:10-CR-00056-F-1 and
                                                           5:14-CV-00183-F)
DETREK MANCHEL TUCKER,                                         (W.D. Okla.)

      Defendant - Appellant.
                      _________________________________

           ORDER RESCINDING CERTIFICATE OF APPEALABILITY
                    _________________________________

Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.
                   _________________________________


       On February 22, 2017, we issued an Order Denying in Part and Granting in Part

Certificate of Appealability, in which we granted a certificate of appealability as to

“[w]hether, post-Johnson [v. United States, 135 S. Ct. 2551 (2015)], Mr. Tucker’s

conviction under Oklahoma law for discharge of a firearm into a dwelling constitutes a

crime of violence under U.S.S.G. § 4B1.2(a).” That same day, we issued an order

appointing counsel to represent Mr. Tucker, and setting a supplemental briefing schedule.

       On March 6, 2017, the Supreme Court issued its opinion in Beckles v. United

States, __S. Ct.__, 2017 WL 855781 (March 6, 2017). In light of that opinion, we have


       
         This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
determined that the aforementioned certificate of appealability was improvidently

granted. Accordingly, we RESCIND the certificate of appealability issued on

February 22, 2017, and DISMISS this appeal.

                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




                                           2